      Case 1:14-cr-00075-RA Document 11 Filed 07/18/19 Page 1 of 1




                              The Law Office of
                             Jam es M. Branden
                              551 Fifth Avenue
                          New York, New York 10176
                             Tel. 212-286-0173
                             Fax 212-286-0495



                                  July 18, 2019


Hon. Ronnie Abrams
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

     Re:   United States v. Paul Calder LeRoux, 12 Cr. 489 (RA)
           (SDNY); United States v. Paul Calder LeRoux, 14 Cr. 75
           (RA) (D. Minn)

Dear Judge Abrams:

     I represent Mr. LeRoux in the above-referenced matters and
yesterday I filed a request to adjourn, inter alia, the sentencings
until mid-October.    Later in the day, I received a telephone
message from Linda Marks, who is the government's lead counsel in
the 14 Cr. 75 (RA) matter referenced above, whom I have not met or
spoken to directly. She said that she did not oppose the requested
adjournment but she requested that the sentencing be adjourned
until October 21 or later because she would be out of the country
the week of October 14, 2019.

     Accordingly, I am modifying my July 17 request and now request
that the sentencings be adjourned until October 21, 2019 or later.



                                    espectfull~itte~
                                      v~~ ft{~
                                  James M. Branden
                                                                     -
